 

Exhibit 10.1

ADURO BIOTECH, INC.

$100,000,000

cOMMON STOCK

SALES AGREEMENT


May 2, 2016

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Aduro Biotech, Inc. (the “Company”), confirms its agreement (this “Agreement”)
with Cowen and Company, LLC (“Cowen”), as follows:

1.  Issuance and Sale of Placement Shares.  The Company agrees that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through Cowen, acting as
agent and/or principal, shares (the “Placement Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), having an aggregate
offering price of up to $100,000,000.  Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitation
set forth in this Section 1 on the number of shares and aggregate offering price
of Common Stock issued and sold under this Agreement shall be the sole
responsibility of the Company, and Cowen shall have no obligation in connection
with such compliance.  The issuance and sale of the Placement Shares through
Cowen will be effected pursuant to the Registration Statement (as defined below)
to be filed by the Company and after such Registration Statement has been
declared effective by the Securities and Exchange Commission (the “Commission”),
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement (as defined below) to issue the Placement
Shares.  

The Company shall file, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3,
including a prospectus specifically relating to the Placement Shares (the
“Placement Share Prospectus”), and which incorporates by reference, to the
extent provided for under Form S-3, documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). Following the date that such registration statement is declared
effective by the Commission, the Company shall furnish to Cowen, for use by
Cowen, copies of the Placement Share Prospectus, as supplemented, if at all, by
any prospectus supplement relating to the Placement Shares. Except where the
context otherwise requires, such registration statement, as amended when it
becomes effective, including

 

 

 

--------------------------------------------------------------------------------

 

all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B or 462(b) of the Securities Act, is herein called the “Registration
Statement.” The Placement Share Prospectus, including all documents incorporated
therein by reference, included in the Registration Statement, as it may be
supplemented by any prospectus supplement, in the form in which such Placement
Share Prospectus and/or any prospectus supplement have most recently been filed
by the Company with the Commission pursuant to Rule 424(b) under the Securities
Act, together with any “issuer free writing prospectus,” as defined in Rule 433
of the Securities Act regulations (“Rule 433”), relating to the Placement Shares
that (i) is required to be filed with the Commission by the Company or (ii) is
exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g), is herein
called the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).

2.  Placements.  Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify Cowen by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Placement Shares to be sold, which shall at a minimum include the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales may not be made, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1.  The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule 2
(with a copy to each of the other individuals from the Company listed on such
schedule), and shall be addressed to each of the individuals from Cowen set
forth on Schedule 2, as such Schedule 2 may be amended from time to time. The
Placement Notice shall be effective upon receipt by Cowen unless and until (i)
in accordance with the notice requirements set forth in Section 4, Cowen
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold
thereunder, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, or (v) this Agreement has been terminated
under the provisions of Section 11.   The amount of any discount, commission or
other compensation to be paid by the Company to Cowen in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3.  It is expressly acknowledged and agreed that neither
the Company nor Cowen will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company

2

 

 

 

--------------------------------------------------------------------------------

 

delivers a Placement Notice to Cowen and Cowen does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein.  In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control. 

3.  Sale of Placement Shares by Cowen.  Subject to the terms and conditions
herein set forth, upon the Company’s delivery of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, Cowen,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of The
Nasdaq Stock Market LLC (“Nasdaq”) to sell such Placement Shares up to the
amount specified, and otherwise in accordance with the terms of such Placement
Notice.  Cowen will provide written confirmation to the Company (including by
email correspondence to each of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the volume-weighted
average price of the Placement Shares sold and the Net Proceeds (as defined
below) payable to the Company. Cowen may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made through Nasdaq,
on any other existing trading market for the Common Stock or to or through a
market maker.  If expressly authorized by the Company in a Placement Notice,
Cowen may also sell Placement Shares in negotiated
transactions.  Notwithstanding the provisions of Section 6(jj), Cowen shall not
purchase Placement Shares for its own account as principal unless expressly
authorized to do so by the Company in a Placement Notice.  The Company
acknowledges and agrees that (i) there can be no assurance that Cowen will be
successful in selling Placement Shares, and (ii) Cowen will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3.  For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

4.  Suspension of Sales.  

(a)The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice.  Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

3

 

 

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and (iii)
Cowen shall not be obligated to sell or offer to sell any Placement Shares. 

 

5.  Settlement.

(a) Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”).  The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.  

(b) Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or by
such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form.  On each Settlement Date, Cowen will deliver
the related Net Proceeds in same day funds to an account designated by the
Company on, or prior to, the Settlement Date.  Cowen will be responsible for
providing DWAC instructions or instructions for delivery by other means with
regard to the transfer of Placement Shares being sold. The Company agrees that
if the Company, or its transfer agent (if applicable), defaults in its
obligation to deliver duly authorized Placement Shares on a Settlement Date
(other than as a result of a failure by Cowen to provide instructions for
delivery), in addition to and in no way limiting the rights and obligations set
forth in Section 9(a) (Indemnification and Contribution) hereto, it will
(i) hold Cowen harmless against any loss, claim, damage, or reasonable,
documented expense (including reasonable and documented legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Cowen any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

6.  Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, Cowen that, as of the effective date of the
Registration Statement, each Representation Date (as defined in Section 6(m)),
each date on which a Placement Notice is given, and any date on which Placement
Shares are sold hereunder:

4

 

 

 

--------------------------------------------------------------------------------

 

(a) Compliance with Registration Requirements. The Registration Statement has
been declared effective by the Commission under the Securities Act.  The Company
has complied to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information related to the
Registration Statement or the Prospectus.  No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, contemplated or
threatened by the Commission.  The Company meets the requirements for use of
Form S‑3 under the Securities Act.  The sale of the Placement Shares hereunder
meets the requirements or General Instruction I.B.1 of Form S-3. 

(b)  No Misstatement or Omission.  The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act.  Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became effective or its date, as applicable,
and as of each of the Settlement Dates, if any, complied in all material
respects with the Securities Act and did not and, as of each Settlement Date, if
any, did not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. The Prospectus, as amended or
supplemented, as of its date, and as of each of the Settlement Dates, if any,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to Cowen
furnished to the Company in writing by Cowen expressly for use therein.  There
are no contracts or other documents required to be described in the Prospectus
or to be filed as exhibits to the Registration Statement which have not been
described or filed as required.

(c) Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 of the rules and regulation of the
Commission.  The Company agrees to notify Cowen promptly upon the Company
becoming an “ineligible issuer.”

(d) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

(e) The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as rights to indemnification and
contribution hereunder may be limited by applicable law and public policy
considerations and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.  

(f) Authorization of the Placement Shares. The Placement Shares, when issued and
delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when

5

 

 

 

--------------------------------------------------------------------------------

 

issued and delivered by the Company against payment therefor pursuant to this
Agreement, will be validly issued, fully paid and nonassessable. 

(g) No Applicable Registration or Other Similar Rights. Except as otherwise
disclosed in the Prospectus, there are no persons with registration or other
similar rights to have any equity or debt securities registered for sale under
the Registration Statement or included in the offering contemplated by this
Agreement, except for such rights as have been duly waived.  

(h) No Material Adverse Change.  Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business: and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

(i) Independent Accountants.  Deloitte & Touche LLP, who has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission or incorporated by reference as a part of the Registration
Statement and included in the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Exchange Act.  

(j) Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of or incorporated by reference in the Registration
Statement and included in the Prospectus present fairly, in all material
respects, the consolidated financial position of the Company and its
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified.  Such financial statements
and supporting schedules have been prepared in accordance with generally
accepted accounting principles as applied in the United States applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto.  No other financial statements or
supporting schedules are required to be included in or incorporated in the
Registration Statement.  

(k) XBRL.  The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(l) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware and has corporate power
and authority to own, lease and operate its

6

 

 

 

--------------------------------------------------------------------------------

 

properties and to conduct its business as described in the Prospectus and to
enter into and perform its obligations under this Agreement. Each subsidiary of
the Company has been duly organized and is validly existing as a corporation in
good standing under the laws of the jurisdiction of its organization and has the
requisite power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus.  Each of the Company and
the subsidiaries is duly qualified as a foreign corporation or foreign
partnership to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.  Except as described in the Prospectus, all of the issued and
outstanding equity interests of the subsidiaries have been duly authorized and
validly issued, are fully paid and nonassessable and are owned by the Company
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the most recently
ended fiscal year and other than (i) those subsidiaries not required to be
listed on Exhibit 21.1 by Item 601 of Regulation S-K under the Exchange Act and
(ii) those subsidiaries formed since the last day of the most recently ended
fiscal year.

(m) Capital Stock Matters. The Common Stock conforms in all material respects to
the description thereof contained in the Prospectus.  All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws.  None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company.  There
are no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in all
material respects in the Prospectus.  The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Prospectus accurately and
fairly presents in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights.  

(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.   Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.  The
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Prospectus (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or by-laws of the Company or any
subsidiary, (ii) will not conflict with or constitute a breach of, or Default
under, or result in the creation or imposition of any lien, charge or

7

 

 

 

--------------------------------------------------------------------------------

 

encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change and (iii) will not
result in any violation of any law, administrative regulation or administrative
or court decree applicable to the Company or any subsidiary.  No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency, is required for
the Company’s execution, delivery and performance of this Agreement and
consummation of the transactions contemplated hereby and by the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, or that may be required under applicable
state securities or blue sky laws and from the Financial Industry Regulatory
Authority (“FINRA”) or Nasdaq.   

(o) No Material Actions or Proceedings.  Except as disclosed in the Prospectus,
there are no legal or governmental actions, suits or proceedings pending or, to
the best of the Company’s knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries, (ii) which has as the subject thereof any
officer or director of, or property owned or leased by, the Company or any of
its subsidiaries or (iii) relating to environmental or discrimination matters,
where in any such case (A) there is a reasonable possibility that such action,
suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement.  No material labor dispute with the employees of the Company or any
of its subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent.  

(p) All Necessary Permits, etc.  Except as otherwise disclosed in the
Prospectus, the Company and each subsidiary possess such valid and current
certificates, authorizations or permits issued by the appropriate state, federal
or foreign regulatory agencies or bodies necessary to conduct their respective
businesses as currently conducted and described in the Prospectus, other than
those the failure to possess or own would not result in a Material Adverse
Change, and neither the Company nor any subsidiary has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
result in a Material Adverse Change.  

(q) Tax Law Compliance.  Subject to any permitted extensions, the Company and
its consolidated subsidiaries have filed all necessary federal, state and
foreign income, property and franchise tax returns (or have properly requested
extensions thereof) and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them except as may be being contested in good faith and by
appropriate proceedings.  The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 1 (i)
above in respect of all federal, state and foreign income, property and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.  

8

 

 

 

--------------------------------------------------------------------------------

 

(r) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).  The Company is not, and after receipt of payment for
the Placement Shares will not be, an “investment company” within the meaning of
Investment Company Act.  

(s) Insurance.  Except as otherwise described in the Prospectus, each of the
Company and its subsidiaries are insured by insurers of recognized financial
responsibility with policies in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary their
respective businesses as currently conducted and described in the
Prospectus.  The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.  

(t) No Price Stabilization or Manipulation.  The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.  

(u) Related Party Transactions.  There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

(v) Exchange Act Compliance.  The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  

(w) No Unlawful Contributions or Other Payments.  Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any director, officer,
employee or agent of the Company or any subsidiary acting on behalf of the
Company or any of its subsidiaries has  taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its controlled affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.  

9

 

 

 

--------------------------------------------------------------------------------

 

(x) Compliance with Money Laundering Laws.  The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, the
knowledge of the Company, threatened. 

(y) Compliance with OFAC.  None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Office Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Placement Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(z) Company’s Accounting System.  The Company maintains a system of “internal
control over financial reporting” (as such term is defined in Rule 13a-15(f) of
the General Rules and Regulations under the Exchange Act (the “Exchange Act
Rules”)) that complies with the requirements of the Exchange Act and has been
designed by their respective principal executive and principal financial
officers, or under their supervision, to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as described in the Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.  

(aa) Disclosure Controls. The Company maintains disclosure controls and
procedures (as such is defined in Rule 13a-15(e) of the Exchange Act Rules) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that information required to be
disclosed by the Company in reports that it files or submit under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management to allow timely decisions regarding disclosures.  To the
extent required by the Exchange Act Rules, the Company has conducted evaluations
of the effectiveness of its disclosure controls as required by Rule 13a-15 of
the Exchange Act.  

10

 

 

 

--------------------------------------------------------------------------------

 

(bb) Compliance with Environmental Laws. Except as otherwise described in the
Prospectus, and except as would not, individually or in the aggregate, result in
a Material Adverse Change (i) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign law or regulation relating
to pollution or protection of human health or the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including without limitation, laws and
regulations relating to emissions, discharges, releases or, to the Company’s
knowledge, threatened releases of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; and (iii) to
the best of the Company’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

 

(cc)  Intellectual Property.  Except for specific matters described in the
Prospectus, the Company and its subsidiaries own, possess or have sufficient
rights to use all trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets, inventions, technology, know-how and
other intellectual property and similar rights, including registrations and
applications for registration thereof (collectively, “Intellectual Property
Rights”) necessary or material to the conduct of the business now conducted or
proposed in the Prospectus to be conducted by them. Except as disclosed in the
Prospectus (i) there are no rights of third parties to any of the Intellectual
Property Rights owned or purported to be owned by the Company or its
subsidiaries; (ii) to the Company’s knowledge there is no infringement,
misappropriation, breach, or default by any third party of any of the
Intellectual Property Rights of the Company or any of its subsidiaries; (iii)
there is no pending or, to the Company’s knowledge, threatened action, suit,

11

 

 

 

--------------------------------------------------------------------------------

 

proceeding or claim by any third party challenging the Company’s or any of its
subsidiaries’ rights in or to, or the violation of any of the terms of, any of
their Intellectual Property Rights; (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by any third
party challenging the validity, enforceability or scope of any Intellectual
Property Rights of the Company or any of its subsidiaries; (v) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by any third party that the Company or any of its subsidiaries infringes,
misappropriates or otherwise violates or conflicts with any Intellectual
Property Rights of any third party; (vi) none of the Intellectual Property
Rights used or held for use by the Company or any of its subsidiaries in their
businesses has been obtained or is being used or held for use by the Company or
any of its subsidiaries in violation of any contractual obligation binding on
the Company or any of its subsidiaries, and (vii) the Company and its
subsidiaries have taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of all Intellectual Property Rights the
value of which to the Company or any subsidiary is contingent upon maintaining
the confidentiality thereof, except in each case covered by clauses (i) – (vii)
such as would not, if determined adversely to the Company or any of its
subsidiaries, individually or in the aggregate, result in a Material Adverse
Change.

(dd) Clinical Trials. The clinical trials and preclinical studies conducted by
or, to the knowledge of the Company after due inquiry, on behalf of or sponsored
by the Company or its subsidiaries, or in which the Company or its subsidiaries
have participated, that are described in the Prospectus, or the results of which
are referred to in the Prospectus, were, and if still pending are, being
conducted in all material respects in accordance with all applicable rules and
regulations of the U.S. Food and Drug Administration and comparable drug
regulatory agencies outside of the United States to which they are subject
(collectively, the “Regulatory Authorities”) and current Good Clinical Practices
and Good Laboratory Practices; the descriptions of the results of the clinical
trials and preclinical studies conducted on the Company’s product candidates or
conducted by or, to the knowledge of the Company, on behalf of or sponsored by
the Company or its subsidiaries contained in the Prospectus are accurate and
complete in all material respects and fairly present the data derived from such
trials and studies; the Company has no knowledge of any other trials not
described in the Prospectus, the results of which are inconsistent with or call
into question the results described or referred to in the Prospectus; the
Company and its subsidiaries have operated at all times and are currently in
compliance in all material respects with all applicable laws of the Regulatory
Authorities; neither the Company nor any of its subsidiaries have received any
written notices, correspondence or other communications from the Regulatory
Authorities or any other governmental agency requiring or threatening the
termination, material modification or suspension of any clinical trials or
preclinical studies that are described in the Prospectus or the results of which
are referred to in the Prospectus, other than ordinary course communications
with respect to modifications in connection with the design and implementation
of such trials.  

(ee)  Regulatory Filings. The Company has not failed to file with the Regulatory
Authorities any required filing, declaration, listing, registration, report or
submission with respect to the Company’s product candidates that are described
or referred to in the Prospectus, except where any such failure to file would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change; all such filings, declarations, listings,
registrations, reports or submissions were in material compliance with
applicable laws when filed; and no deficiencies

12

 

 

 

--------------------------------------------------------------------------------

 

regarding compliance with applicable law have been asserted by any applicable
regulatory authority with respect to any such filings, declarations, listings,
registrations, reports or submissions. 

(ff) Listing.  The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.  The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Nasdaq, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing.

(gg) Brokers.  Except for Cowen, there is no broker, finder or other party that
is entitled to receive from the Company any brokerage or finder’s fee or other
fee or commission as a result of any transactions contemplated by this
Agreement.  

(hh) No Outstanding Loans or Other Indebtedness.  Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the immediate family members of any of them.

(ii) No Reliance.  The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(jj) Cowen Purchases.  The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act, the Exchange Act and this Agreement, purchase and sell shares of
Common Stock for its own account while this Agreement is in effect.

(kk) Compliance with Laws.  The Company has not been advised, and has no reason
to believe that it and its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not reasonably be expected to result in a Material Adverse Change.

(ll) Emerging Growth Company Status. As of the date hereof, the Company is an
“emerging growth company,” as defined in Section 2(a) of the Securities Act (an
“Emerging Growth Company”)

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen in connection with this Agreement shall be deemed to be a
representation and warranty by the Company to Cowen as to the matters set forth
therein.

13

 

 

 

--------------------------------------------------------------------------------

 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7.  Covenants of the Company.  The Company covenants and agrees with Cowen that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference or amendments not related to any Placement Shares, has
been filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus
related to any Placement Shares or for additional information related to any
Placement Shares, (ii) the Company will prepare and file with the Commission,
promptly upon Cowen’s reasonable request, any amendments or supplements to the
Registration Statement or Prospectus that, in Cowen’s reasonable opinion, may be
necessary or advisable in connection with the distribution of the Placement
Shares by Cowen (provided, however, that the failure of Cowen to make such
request shall not relieve the Company of any obligation or liability hereunder,
or affect Cowen’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy Cowen
shall have with respect to the failure to make such filing shall be to cease
making sales under this Agreement until such amendment or supplement is filed);
(iii) the Company will not file any amendment or supplement to the Registration
Statement or Prospectus, other than documents incorporated by reference,
relating to the Placement Shares or a security convertible into the Placement
Shares unless a copy thereof has been submitted to Cowen within a reasonable
period of time before the filing and Cowen has not reasonably objected thereto
(provided, however, that (A) the failure of Cowen to make such objection shall
not relieve the Company of any obligation or liability hereunder, or affect
Cowen’s right to rely on the representations and warranties made by the Company
in this Agreement, (B) the Company has no obligation to provide Cowen any
advance copy of such filing or to provide Cowen an opportunity to object to such
filing if the filing does not name Cowen or does not relate to the transaction
herein provided, and (C) the only remedy Cowen shall have with respect to the
failure by the Company to provide Cowen with such copy or the filing of such
amendment or supplement despite Cowen’s objection shall be to cease making sales
under this Agreement) and the Company will furnish to Cowen at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act.   .

(b) Notice of Commission Stop Orders.  The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or

14

 

 

 

--------------------------------------------------------------------------------

 

of the initiation or threatening of any proceeding for any such purpose; and it
will promptly use its commercially reasonable efforts to prevent the issuance of
any stop order or to obtain its withdrawal if such a stop order should be
issued. 

(c) Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonably efforts to comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates (taking into account any extensions available under the
Exchange Act) all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act.  If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

(d) Listing of Placement Shares.  During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on Nasdaq and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
Cowen reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

(e) Delivery of Registration Statement and Prospectus.  The Company will furnish
to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.  

15

 

 

 

--------------------------------------------------------------------------------

 

(f) Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act. 

(g) Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) below), (iv) the printing and
delivery to Cowen of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on Nasdaq,
(vi) the filing fees and expenses, if any, of the Commission, (vii) the filing
fees and associated legal expenses of Cowen’s outside counsel for filings with
the FINRA Corporate Financing Department, such legal expense reimbursement not
to exceed $10,000 and, (viii) the reasonable fees and disbursements of Cowen’s
counsel in an amount not to exceed $40,000, provided, however, in no event shall
the total compensation paid to Cowen exceed 8.0% of the gross proceeds to the
Company from the sale of Placement Shares.    

(h) Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, and for 5 Trading Days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or any other equity awards, or Common
Stock issuable upon the exercise of options or other equity awards pursuant to
any stock option, stock bonus, employee stock purchase or other stock plan or
arrangement described in the Prospectus, (ii) the issuance, grant or sale of
Common Stock, or securities convertible into or exercisable for Common Stock, in
connection with any joint venture, commercial, strategic or collaborative
relationship, or the acquisition or license by the Company of the securities,
businesses, property or other assets of another person or entity, (iii) the
issuance or sale of Common Stock pursuant to any dividend reinvestment plan that
the Company may adopt from time to time provided the implementation of such is
disclosed to Cowen in advance or (iv) any shares of Common Stock issuable upon
the exchange, conversion or redemption of securities or the exercise or vesting
of warrants, options or other rights in effect or outstanding.  Notwithstanding
the foregoing provisions, nothing herein shall be construed to restrict the

16

 

 

 

--------------------------------------------------------------------------------

 

Company’s ability, or require the Company to provide notice to Cowen, to file a
registration statement under the Securities Act.

(j) Change of Circumstances.  The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement.

(k) Due Diligence Cooperation.  During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by Cowen or
its agents in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during regular business hours and at the Company’s
principal offices, as Cowen may reasonably request.

(l) Required Filings Relating to Placement of Placement Shares. To the extent
that the filing of a prospectus supplement with the Commission with respect to a
placement of Placement Shares is required under Rule 424(b) under the Securities
Act, the Company agrees that on or before such dates as the Securities Act shall
require, the Company will (i) file a prospectus supplement with the Commission
under the applicable paragraph of Rule 424(b) under the Securities Act (each and
every filing under Rule 424(b), a “Filing Date”), which prospectus supplement
will set forth, to the extent required, within the relevant period, the amount
of Placement Shares sold through Cowen, the Net Proceeds to the Company and the
compensation payable by the Company to Cowen with respect to such Placement
Shares (provided that the Company may satisfy its obligations under this Section
7(l)(i) by effecting a filing in accordance with the Exchange Act with respect
to such information), and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.

(m) Representation Dates; Certificate.  On or prior to the First Delivery Date
and each time the Company (i) amends or supplements the Registration Statement
or the Prospectus relating to the Placement Shares (other than a prospectus
supplement filed in accordance with Section 7(l) of this Agreement) by means of
a post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K under the
Exchange Act containing amended audited financial information (other than
information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide
disclosure pursuant to Item 8.01 of Form 8-K relating to the reclassification of
certain properties as discontinued operations in accordance with Statement of
Financial Accounting Standards No. 144 under the Exchange Act) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”); the Company shall
furnish Cowen with a certificate, in the form attached hereto as Exhibit 7(m)
within five (5) Trading Days of any Representation Date if requested by
Cowen.  The requirement to provide a certificate under this Section 7(m) shall
be automatically waived for any Representation Date occurring at a time at which
no Placement Notice is pending, which waiver

17

 

 

 

--------------------------------------------------------------------------------

 

shall continue until the earlier to occur of the date the Company delivers a
Placement Notice hereunder (which for such calendar quarter shall be considered
a Representation Date, including for purposes of Sections 7(n) and 7(o) hereof)
and the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
annual report on Form 10-K.  Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Cowen with a
certificate under this Section 7(m), then before the Company delivers the
Placement Notice or Cowen sells any Placement Shares, the Company shall provide
Cowen with a certificate, in the form attached hereto as Exhibit 7(m), dated the
date of the Placement Notice. 

(n) Legal Opinion.  (i) On or prior to the First Delivery Date, the Company
shall cause to be furnished to Cowen a written opinion and negative assurance
letter of Cooley LLP, or other counsel reasonably satisfactory to Cowen
(“Company Counsel”), in form and substance reasonably satisfactory to Cowen and
its counsel, dated the date that such opinion and negative assurance letter are
required to be delivered and (ii) within the later of (A) five (5) Trading Days
of each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(m), and (B) the
date a Placement Notice is first delivered by the Company following a
Representation Date, the Company shall cause to be furnished to Cowen a negative
assurance letter of Company Counsel, in form and substance reasonably
satisfactory to Cowen and its counsel, dated the date that the negative
assurance letter is required to be delivered (the “Opinion Date”), substantially
similar to the forms attached hereto as Exhibit 7(n)(i) (solely with respect to
the opinion and negative assurance letter to be delivered on or prior to the
First Delivery Date) and Exhibit 7(n)(ii) (for negative assurance letters to be
delivered in connection with all  subsequent Representation Dates),
respectively, modified, as necessary, to relate to the Registration Statement
and the Prospectus as then amended or supplemented; provided, however, that (1)
in lieu of such negative assurance letters for subsequent Representation Dates,
counsel may furnish Cowen with a letter (a “Reliance Letter”) to the effect that
Cowen may rely on a prior negative assurance letter delivered under this Section
7(n) to the same extent as if it were dated the date of such Reliance Letter
(except that statements in such prior negative assurance letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date) and (2) the Company shall not be
required to furnish to Cowen any such negative assurance letter if Duane Morris
LLP, or other outside counsel for Cowen (“Cowen Counsel”), does not also
concurrently deliver a negative assurance letter to Cowen dated as of such date,
which negative assurance letter of Cowen Counsel shall cover statements
substantially similar to those covered by such negative assurance letter of
Company Counsel.

(o) Comfort Letter.  On or prior to the First Delivery Date and within the later
of (A) five (5) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m), and (B)  the date a Placement Notice is first delivered by the
Company following a Representation Date, the Company shall cause its independent
accountants to furnish Cowen letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, in form and substance satisfactory to Cowen, (i)
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of

18

 

 

 

--------------------------------------------------------------------------------

 

such firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to Cowen in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter. 

(p) Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its Common Stock in
accordance with Rule 10b-18 under the Exchange Act.

(q) Insurance.  The Company and its subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.

(r) Compliance with Laws.  The Company and each of its subsidiaries  will use
commercially reasonable efforts to maintain, or cause to be maintained, all
material environmental permits, licenses and other authorizations required by
federal, state and local law in order to conduct their businesses as described
in the Prospectus, and the Company and each of its subsidiaries shall conduct
their businesses, or cause their businesses to be conducted, in substantial
compliance with such permits, licenses and authorizations and with applicable
environmental laws, except where the failure to maintain or be in compliance
with such permits, licenses and authorizations could not reasonably be expected
to result in a Material Adverse Change.

(s) Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t) Securities Act and Exchange Act.  The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

(u) No Offer to Sell.  Other than the Placement Share Prospectus and any free
writing prospectus (as defined in Rule 405 under the Securities Act) approved in
advance by the Company and Cowen in its capacity as principal or agent
hereunder, neither Cowen nor the Company (including its agents and
representatives, other than Cowen in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Placement
Shares hereunder.

19

 

 

 

--------------------------------------------------------------------------------

 

(v) Sarbanes-Oxley Act.  The Company and its subsidiaries will use their best
efforts to comply with all effective provisions of the Sarbanes-Oxley Act
applicable to the Company. 

(w)      Emerging Growth Company Status. The Company will promptly notify Cowen
if the Company ceases to be an Emerging Growth Company at any time during the
term of this Agreement.

8.  Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a) Registration Statement Effective.  The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

(b) No Material Notices.  None of the following events shall have occurred and
be continuing:  (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification from the Commission or any other federal or
state governmental authority with respect to the suspension of the qualification
or exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c) No Misstatement or Material Omission.  Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

20

 

 

 

--------------------------------------------------------------------------------

 

(d) Material Changes.  Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Change or any development that
could reasonably be expected to result in a Material Adverse Change. 

(e) Company Counsel Legal Opinion.  Cowen shall have received the opinion and
negative assurance letters or Reliance Letters of Company Counsel required to be
delivered pursuant to Section 7(n) on or before the date on which such delivery
of such opinion and negative assurance letter is required pursuant to Section
7(n).

(f) Cowen Counsel Legal Opinion.  Cowen shall have received from Cowen Counsel,
such opinion or opinions, on or before the date on which the delivery of the
Company Counsel legal opinion is required pursuant to Section 7(n), with respect
to such matters as Cowen may reasonably require, and the Company shall have
furnished to such counsel such documents as they request for enabling them to
pass upon such matters.

(g) Comfort Letter.  Cowen shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).

(h) Representation Certificate.  Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i) Secretary’s Certificate.  On or prior to the First Delivery Date, Cowen
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to Cowen and its
counsel.

(j) No Suspension.  Trading in the Common Stock shall not have been suspended on
Nasdaq.

(k) Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.

(l) Securities Act Filings Made.  All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(m) Approval for Listing.  The Placement Shares shall either have been (i)
approved for listing on Nasdaq, subject only to notice of issuance, or (ii) the
Company shall have filed an application for listing of the Placement Shares on
Nasdaq at, or prior to, the issuance of any Placement Notice.

21

 

 

 

--------------------------------------------------------------------------------

 

(n) No Termination Event.  There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a). 

9.  Indemnification and Contribution.

(a) Company Indemnification.  The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen (a “Cowen Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other
expenses  incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which Cowen, or any such person, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus or
based on written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it, not misleading; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with the Agent’s Information (as defined below).  This
indemnity agreement will be in addition to any liability that the Company might
otherwise have.

(b) Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
the Agent’s Information.

(c) Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than

22

 

 

 

--------------------------------------------------------------------------------

 

under this Section 9 and (ii) any liability that it may have to any indemnified
party under the foregoing provision of this Section 9 unless, and only to the
extent that, such omission results in the forfeiture of substantive rights or
defenses by the indemnifying party. If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party, (2)
the indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred,
subject to the indemnifying party’s receipt of reasonably detailed documentation
with respect to such fees, disbursements and other charges. An indemnifying
party will not, in any event, be liable for any settlement of any action or
claim effected without its written consent.  No indemnifying party shall,
without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.  

(d) Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons

23

 

 

 

--------------------------------------------------------------------------------

 

other than Cowen, such as persons who control the Company within the meaning of
the Securities Act, officers of the Company who signed the Registration
Statement and directors of the Company, who also may be liable for contribution)
to which the Company and Cowen may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and Cowen on the other. The relative benefits received by the Company on
the one hand and Cowen on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by Cowen (before deducting expenses) from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and Cowen, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Cowen, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Cowen agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof.  Notwithstanding the foregoing provisions of this
Section 9(d), Cowen shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
Cowen, will have the same rights to contribution as that party, and each officer
of the Company who signed the Registration Statement will have the same rights
to contribution as the Company, subject in each case to the provisions hereof.
Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
9(c) hereof, no party will be liable for contribution with respect to any action
or claim settled without its written consent if such consent is required
pursuant to Section 9(c) hereof. 

24

 

 

 

--------------------------------------------------------------------------------

 

10.  Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement. 

11.  Termination.

(a) Cowen shall have the right by giving written notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Change, or
any development that would reasonably be expected to result in a Material
Adverse Change has occurred that, in the reasonable judgment of Cowen, may
materially impair the ability of Cowen to sell the Placement Shares hereunder,
(ii) the Company shall have failed, refused or been unable to perform any
agreement on its part to be performed hereunder; provided, however, in the case
of any failure of the Company to deliver (or cause another person to deliver)
any certification, opinion, or letter required under Sections 7(m), 7(n), or
7(o), Cowen’s right to terminate shall not arise unless such failure to deliver
(or cause to be delivered) continues for more than thirty (30) days from the
date such delivery was required; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled; provided, however, Cowen’s right to
terminate pursuant to this Section 11(a)(iii) shall not arise unless such
condition is not fulfilled within thirty (30) days after the date the Company is
provided with written notice by Cowen that such condition has not been
fulfilled, or (iv), any suspension or limitation of trading in the Placement
Shares or in securities generally on Nasdaq shall have occurred.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g) (Expenses), Section 9 (Indemnification and
Contribution), Section 10 (Representations and Agreements to Survive Delivery),
Section 16 (Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of
Jury Trial) hereof shall remain in full force and effect notwithstanding such
termination. If Cowen elects to terminate this Agreement as provided in this
Section 11(a), Cowen shall provide the required written notice as specified in
Section 12 (Notices).

(b) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

(c) Cowen shall have the right, by giving ten (10) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g), Section
9, Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section

25

 

 

 

--------------------------------------------------------------------------------

 

7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination. 

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

Notices.  All notices or other communications required or permitted to be given
by any party to any other party pursuant to the terms of this Agreement shall be
in writing, unless otherwise specified in this Agreement, and if sent to Cowen,
shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington Avenue, New
York, NY 10022, fax no. 646-562-1124, Attention:  General Counsel with a copy to
Duane Morris LLP, 1037 Raymond Boulevard, Newark, NJ 07102, attention: James T.
Seery, e-mail [Email address omitted]; or if sent to the Company, shall be
delivered to Aduro Biotech, Inc., 626 Bancroft Way, 3C, Berkeley, CA 94710,
attention: Blaine Templeman, e-mail: btempleman@aduro.com, with a copy to Cooley
LLP, 3175 Hanover Street, Palo Alto, CA 94304, attention: Michael E. Tenta,
e-mail: [Email address omitted].  Each party to this Agreement may change such
address for notices by sending to the parties to this Agreement written notice
of a new address for such purpose.  Each such notice or other communication
shall be deemed given (i) when delivered personally, by email or by verifiable
facsimile transmission (with an original to follow) on or before 4:30 p.m., New
York City time, on a Business Day (as defined below), or, if such day is not a
Business Day on the next succeeding Business Day, (ii) on the next Business Day
after timely delivery to a nationally-recognized overnight courier, (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid) and (iv) if sent by
e-mail, on the Business Day on which receipt is confirmed by the individual to
whom the notice is sent, other than via auto-reply. For purposes of this
Agreement, “Business Day” shall mean any day on which the Nasdaq and commercial
banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purpose of this Section 11 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
to be received at the time the party sending Electronic Notice receives
confirmation of receipt by the receiving party. Any party receiving Electronic
Notice may request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Non-electronic Notice.

 

12.  Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the Company and Cowen and their respective successors and the
affiliates,

26

 

 

 

--------------------------------------------------------------------------------

 

controlling persons, officers and directors referred to in Section 9 hereof.
References to any of the parties contained in this Agreement shall be deemed to
include the successors and permitted assigns of such party. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Cowen may assign its rights
and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent, so long as such affiliate is a registered broker-dealer. 

13.  Adjustments for Share Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

14.  Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

15.  Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

16.  Waiver of Jury Trial.  The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

27

 

 

 

--------------------------------------------------------------------------------

 

17.  Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that: 

(a) Cowen has been retained solely to act as sales agent in connection with the
sale of the Placement Shares and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement, and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

18.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or other electronic transmission.

19.  Definitions. As used in this Agreement, the following term has the meaning
set forth below:

(a)“Agent’s Information” means, solely the following information furnished to
the Company by Cowen expressly for inclusion in the Prospectus:  the third
sentence in the eighth paragraph under the caption “Plan of Distribution” in the
Prospectus.

 

[Remainder of Page Intentionally Blank]

 

28

 

 

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.  

Very truly yours,

 

COWEN AND COMPANY, LLC

 

 

By:      /s/ Robert Sine

Name: Robert Sine

Title:   Managing Director

 

 

 

ACCEPTED as of the date

first-above written:

 

ADURO BIOTECH, INC.

 

 

By:  /s/ Jennifer Lew

Name:  Jennifer Lew

Title:    Senior Vice President, Finance

 

 

- 29 -

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

form of PLACEMENT NOTICE

 

From:

[                              ]

Cc:

[                              ]

To:

[ ]

Subject: Cowen at the Market Offering—Placement Notice

Date:_______________, 20___

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Aduro Biotech, Inc. (the “Company”), and Cowen and Company,
LLC (“Cowen”) dated May 2, 2016 (the “Agreement”), I hereby request on behalf of
the Company that Cowen sell up to [  ] shares of the Company’s common stock, par
value $0.0001 per share, at a minimum market price of $_______ per share.  Sales
should begin on the date of this Notice and shall continue until [DATE] [all
shares are sold][the aggregate sales price of the shares reaches $[  ]].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

Notice Parties

The Company

 

 

Stephen T. Isaacs

President and CEO

[Email address omitted]

Gregory W. Schafer

Chief Operating Officer

[Email address omitted]

Jennifer Lew

Senior VP, Finance

[Email address omitted]

Cowen

 

 

Robert Sine

Managing Director

[Email address omitted]

William Follis

Director

[Email address omitted]

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

Compensation

Cowen shall be paid compensation equal to up to 3.0% of the gross proceeds from
the sales of Placement Shares pursuant to the terms of this Agreement.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 7(m)

 

 

 

OFFICER CERTIFICATE

 

 

The undersigned, the duly qualified and elected _______________________, of
Aduro Biotech, Inc. (“Company”), a Delaware corporation, does hereby certify in
such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated May 2, 2016 (the “Sales Agreement”) between the Company
and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned:

 

(i)The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Change, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii)The Company has complied with all agreements and satisfied all conditions on
its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

 

ADURO BIOTECH, INC.

 

By:

Name:

Title:

 

 

Date:

 

 